     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Meryl Pomponio
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
                                          SACRAMENTO DIVISION
10
11
     MERYL POMPONIO,                                       Case No.: 2:18-cv-3037-WBS-EB
12
                           Plaintiff,
13
14   v.                                                    ORDER GRANTING REQUEST TO
                                                           CONITNUE STATUS CONFERENCE
15   BUMBLE BEE AUTOS INC., as an entity
     and doing business as “Bumble Bee Autos”,
16   IMAD JUNDI, who is also known as “Tony
17   Imad Jundi”, and DOES 1-50, Inclusive,

18
                           Defendants.
19
20
21          IT IS HEREBY ORDERED, good cause shown that the Status Conference scheduled for

22   June 10th, 2019, at 1:30 P.M. in Courtroom 5, is rescheduled for July 22, 2019 at 1:30 P.M. in
23   Courtroom 5. The parties shall file their disposition documents pursuant to Local Rule 160(b), and
24
     no later than 7/8/2019, or a Joint Status Report by that date if settlement has not been finalized .
25
     Dated: June 4, 2019
26
27
28




                            Order Granting Request for Continuance of Status Conference
                                                                                                            1
